Order, Supreme Court, New York County (Louis B. York, J.), entered May 12, 2009, which denied petitioner’s motion to vacate the hearing officer’s determination, following a name-clearing hearing, that petitioner failed to demonstrate the falsity of certain statements in respondent Metropolitan Transportation Authority’s letter terminating his employment, and confirmed the determination, affirmed, without costs.
The determination that petitioner failed to prove, by a preponderance of the evidence, that he had not repeatedly mischaracterized his source in the corruption investigation as a confidential informant is rationally based on the record. Contrary to petitioner’s contention, in support of which he relies on World Exch. Bank v Commercial Cas. Ins. Co. (255 NY 1 [1930]), the hearing officer’s conclusion that this conduct was dishonest is not foreclosed as a matter of law by his belief that petitioner was acting to benefit respondent, rather than for his own personal gain: World Exch. Bank contemplates the determination of the issue of an employee’s dishonesty by the trier of fact with reference to the employer’s general business or the *487employee’s own functions (id. at 5-6), and that is precisely what occurred here.
Nor did the hearing officer exceed his jurisdiction in finding that petitioner engaged in a pattern of dishonesty The terms of the stipulation governing the name-clearing hearing did not limit the inquiry to the fabrication of the existence of a confidential informant. Concur—Mazzarelli, J.E, DeGrasse and Richter, JJ.